[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is an action against the State for money damages brought under the "color of law statute," 42 U.S.C. § 1983. The State has asserted sovereign immunity. Plaintiff has not requested or obtained permission to sue from the Claims Commissioner. C.G.S. §§ 4-147 et seq. Without such, "[t]he superior court . . . has no authority to hear a claim for monetary damages against the state when the doctrine of sovereign immunity is applicable." [Footnote omitted.] Krozser v. New Haven,212 Conn. 415, 424 (1989), cert. denied, 493 U.S. 1036 (1990). The same applies to an action brought pursuant to the federal "color of law statutes. Id., 427.
This case is dismissed.
  ___________________ Parker, J.
c:\Redman CT Page 9159